DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on October 23, 2019 and October 28, 2019 are being considered by the examiner.

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on October 23, 2019.  Accordingly, claims 1-10 and newly added claims 11-15 are currently pending in the application.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:


An electronics part arranged on a proximal end of the conductor structure, and
The inner conductor is guided so as to be able to move in an axial direction at least at one end thereof to compensate for temperature-induced mechanical stresses.
With regard to claims 2-15, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Baumann et al. (US 2015/0285777 A1) relates to an oil quality sensor to determine the quality of deep-frying oil by measuring the capacitance of the deep-frying oil in a deep fryer.  The oil quality sensor  comprises a housing (2) and a hollow space (13) in the housing (2), through which the deep-frying oil can be guided, with an inlet opening (6) to introduce deep-frying oil to the hollow space (13), with a drain opening (11) to guide the deep-frying oil out of 
Aoki  et al. (US 5,056,928 A) relates to method and apparatus for measuring a change in state, particularly a change in viscosity of a subject fluid utilizing the so-called hot wire method, such method and apparatus being applicable, for example, to determination of a gelation period during a gelation of foodstuff, measurement of a change in viscosity of adhesive, slurry or the like, determination of microorganism density from a change in viscosity due to proliferation of microorganism during a cultivating process, and determination of a microorganism product concentration or the like in relation to a change in viscosity thereof.  In a subject fluid, there is placed an apparatus for measuring a change in state of the fluid, said apparatus having a tubular body which, in turn, contains therein at least one heating sensor employing so-called hot wire method.  A quantity of the fluid is introduced into the tubular body and a temperature of the heating sensor is measured by the heating sensor itself as the quantity of the fluid having been introduced into the tubular body is maintained in a state of laminar flow or a static state.  The 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available 

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858